 I)E(ISIONS OF NATIONAIL I.ABO()R RLATlIONS BO()ARI)Puritech Industries, Inc. and Carpenters' Local UnionNo. 331, U.B.C., United Brotherhood of Carpenters& Joiners of America, AFL-CIO-('LC. Case 5CA 9962November 30. 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MlMBHliRS JIENKINSAND MURPHYOn July 27. 1978, Administrative Law Judge Jose-phine H. Klein issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thoritv in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions' and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order to the extent consis-tent herewith.We agree with the Administrative Law Judge'sfinding that Respondent violated Section 8(a)(1) bythreatening to shut down its operation if its carpenteremployees chose the Union as their exclusive bar-gaining representative and by threatening to dis-charge employees if they should go on strike. We dis-agree, however, with her finding that Respondent'sfailure to recall certain carpenter employees from lay-off was discriminatorily motivated.Respondent is a subcontractor performing concretework for the construction of a water treatment plantin Norfolk. Virginia. In early fall 1978,2Respondent'swork had fallen behind schedule to the extent that itreorganized its supervisory hierarchy and retainedJax Concrete Company to direct the concrete work.On September 7, Respondent laid off six of its carpen-ters and, on September 18, it laid off all but three ofthe remaining carpenters. It is undisputed that theselayoffs were occasioned by a shortage in materialsand Respondent's need to devise a practicable sched-ule for completion of the work. Respondent resumedits concrete work 2 weeks later, and began recruitingcarpenters through newspaper advertisements andjobsite applications. Respondent did not recall any of'the carpenters it had recently laid off. It did, however,hire four laid-off carpenters who applied at the job-site.Respondent has requested oral argument. This request is herehb deniedas the record, the exceptions, and the brief adequately present the issues andthe positions of the parties.2 All dates herein refer to 1978.Respondent had no policy of' recalling employeesfrom layoff and had never done so. However, the Ad-ministrative Law Judge concluded that this fact didnot reasonabl explain Respondent's hiring new em-ployees rather than those laid off. The Administrativel.aw Judge found that West, president of Jax ('on-crete. had stated that the September 7 layoff was tem-porary and that the employees would he recalledwhen needed. She further found that, in the absenceof evidence to the contrary, the same intention ap-plied to the September 18 lavoff. In addition, the Ad-ministrative Law Judge noted evidence that Respon-dent had encountered difficulty in obtainingcompetent workmen following the layoff. She foundthat the only reasonable explanation for Respon-dent's failure to recall the laid-off carpenters was thaton September 20, after the layoffs, the Board had di-rected a representation election in the unit. The Ad-ministrative Law Judge concluded that Respondenthad abandoned its intention to recall the laid-off'car-penters in order to avoid unionization.Contrary to the Administrative Law Judge. we findthat a preponderance of the evidence does not estab-lish that Respondent's failure to recall its laid-off car-penters was discriminatorily motivated.Despite Respondent's unlawful threats to shutdown its operations. it is undisputed that the Septem-ber layoffs were solely the result of' economic consid-erations. And Respondent in common with muchof the construction industry had no policy of recall-ing laid-off employees. There is no allegation or evi-dence that, in advertising for carpenters, Respondentattempted to conceal either its identity or that it hadresumed operation. We also find it significant thatfour laid-off' carpenters were hired upon applying atthe jobsite.' Indeed. if Respondent were attempting toavoid hiring the carpenters it had laid off: the methodit chose for hiring employees after the layof's was notparticularly effective in obtaining that end. T'herefore,unlike the Administrative l.aw Judge, we draw noinference of discriminatory motive from the fact thatRespondent, when faced with a difficulty in hiringcompetent workmen. failed to seek out the employeeson layoff and adhered to its consistent practice.Nor do we agree with the Administrative LawJudge's reliance on evidence that West, who was incharge of the concrete work, stated the carpenterslaid off on September 7 would be recalled whenneeded, and on her extension of that statement, West'I he Admilnistrative aw Judge iound that Ivo laid-ofl carpenters at-tempted to apply tot rehire but were told that Respondent was not hiring atthe tnle Hlowever. there is no e dence that Respondent had a need orcarpenters that da. and. theretore. we cannot conclude that these employeesucre reitled ditlerenl from other applicanlts246 NLRB No. 98618 PULRITECH INDISTRIES. INChad been on the job only I day and. therefore, it can-not be readily assumed that he was familiar with Re-spondent's contrary employment practice. In anyevent, we are unable to conclude that West's singlestatement establishes Respondent's intention tochange its practice and recall the carpenters.Respondent's opposition to the Union-eventhough exceeding lawful limits- did not obligate it,upon lawfully laying off employees, to do that whichit would not have otherwise done. Following the lay-offs, Respondent replenished its work force in thesame manner in which it had in the past and, in fact.hired four laid-off carpenters who applied at the job-site. In the absence of evidence sufficient to establishthat Respondent, contrary to its longstanding prac-tice, intended to recall the laid-off carpenters, we can-not conclude that Respondent did not recall them be-cause of the Union.Therefore, we shall dismiss that part of the com-plaint alleging that Respondent discriminatorilyfailed to recall the carpenters from layoff.4AMENDED CNCt. USIONS OF LAWSubstitute the following for the AdministrativeLaw Judge's Conclusion of Law 4 and delete herConclusion of Law 5:"4. The Respondent did not violate Section 8(a)(3)of the Act by failing to recall certain of its carpenteremployees laid off on September 7 and 18, 1978."ORDERPursuant to Section 10(c) of the National aborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that Respondent, PuritechIndustries, Inc., Norfolk, Virginia, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order, as so modified:1. Substitute the following for paragraph A,3, ofthe recommended Order:"3. In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act."2. Delete paragraph A,4.3. Delete paragraphs B.., and B,2, and renumberthe subsequent paragraphs accordingly.4. Substitute the attached notice for that of theAdministrative Law Judge.4Respondent's 8(a I) conduct alone does not warranl the hroad orderrecommended b the Administrative .aL Judge. See Aowtll ;Food,. 1 .242 NLRB 1357 1979)A PPI N DIXNo H1(I: TO I 'i A)YI I!SPosInl) BY OR)DER ()F 111-NAIIONAI L.ABOR( R li.AIl()NS B.(ARI)An Agency of the United States GovernmentAfter a full hearing, at which all parties had the op-portunity to present their evidence, it has been foundthat we have violated the National l.abor RelationsAct, as amended, and we have been ordered to postthis notice. We intend to abide by the following:WE it11.1 NOI threaten employees that theproject on which they are working will be or maybe closed down if they choose to be representedby Carpenters' Local Union No. 331, U.B.C..United Brotherhood of ('arpenters & Joiners ofAmerica. AFL-CIO CLC. or any other labor or-ganization.WE Wj.L. NOI threaten that employees will bedischarged if they go out on strike.Wt WIIt. NOT in any like or related mannerinterfere with, restrain. or coerce any employeesin the exercise of their rights guaranteed in Sec-tion 7 of the Act.All our employees are free to become or remain, orto refrain from becoming or remaining, members ofCarpenters' Local Union No. 331. or any other labororganization.PURIIE(C INI ) SIRIIS, IN( .DECISIONSIAIItMINI 01i 1111 (CASIJosiinlsNi- H. KEIN, Administrative Law Judge: Pursu-ant to a charge and two amended charges filed on October2 and November 20 and 28. 1978' respectively. hb Carpen-ters' Local Union No. 331 (the Union). a complaint asissued against Puritech Industries. Inc. (Respondent) onNovember 28. alleging that Respondent. through its generalcarpenter foreman. had (I) violated Section 8(at)(I) of theAct2by threatening that the project on which the, wereworking would be closed down and the carpenters might bedischarged because of their seeking representation by theUnion. and (2) was in violation of Section 8(a)(3) h tailingto recall and reinstate laid-off employees because of theirunion activities.Upon due notice, a hearing was held before me in Nor-folk. Virginia. on March 26, 1979. All parties ere repre-sented and were afolrded fiull opportunity to present oraland written evidence and to examine and cross-examinewitness. The parties waived oral argument. Post-trial brietfshave been filed on behalf of the General Counsel and Re-spondent.I :nless otherwlse specified, all dates herein ;ire in 19782 Naltinal lIahr Relations Act. as amended. 29 I St' l I t q619 DE2CISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the whole record, careful observation of the wit-nesses, and consideration of the briefs, I make the follow-ing:FINI)IN(iS () FA(TI. I'RII.IMINARY FINI)IN(iSA. Respondent, a Delaware corporation, with its princi-pal offices in New York, is engaged in the construction andexpansion of a water treatment plant in Norfolk, Virginia.During the preceding 12 months, a representative period,Respondent purchased and received at the Norfolk projectmaterials and supplies valued in excess of $50,000 frompoints located outside Virginia. Respondent is, and was atall times material herein, an employer engaged in com-merce within the meaning of Section 2(2). (6), and (7) of theAct.B. The Union is, and was at all times material herein, alabor organization within the meaning of Section 2(5) of theAct.II. I'HI AIL.EiI) UNFAIR I.ABOR PRACI'ICESA. ChronologyAround the beginnning of 1978. Respondent commencedperformance of the concrete work at a water treatmentplant in Norfolk, Virginia, as a subcontractor under Grum-man ECOSYSTEMS, the prime contractor and Respon-dent's parent corporation. Respondent employed princi-pally laborers, cement finishers, and carpenters. Gilbert(Pat) Driver. general carpenter foreman, hired the carpen-ters. tie testified that a wage schedule had been establishedby the Government and that, pursuant to instructions, heshowed that schedule to each carpenter when he was hired.Driver informed the carpenters that the schedule rateswould apply "throughout the job."In June, when the present saga begins, Driver workeddirectly under William McClane. project superintendent.There were then about 20 carpenters, in addition to Driver.on the job.Early in June a union organizing campaign began. lead-ing to the Union's filing a representation petition on June12. However, the Regional Director dismissed the petitionon August 15. On or about August 23, all 16 carpenterssigned a petition to the Board seeking reversal of the Re-gional Director's dismissal.Donald Anspacher, construction manager for ECOSYS-TEMS, the prime contractor, testified that by August "se-vere schedule slippage" had developed in the concrete op-eration. In an attempt to correct matters, changes weremade in the supervisory hierarchy. McClane, who had beenproject superintendent. "was given full charge of the job,"and Driver remained general carpenter foreman. Larry El-dridge was hired as McClane's assistant.According to Anspacher the changes in management per-sonnel did not solve the problems. Accordingly, he called inJax C'oncrete Company. Although it was stipulated thatJax's role was simply that of a consultant, there is no ques-tion that it assumed active direction of the operation. OnSeptember 6 Richard West. Jax's president, arrived andspoke with all the foremen. T'he next day,. pursuant toWest's direction, two carpenters were "laid off" from eachof the three crews.'On hursda. September 14. Edward Wierbach beganserving as the new superintendent of concrete. By this timemany employees had become dissatisfied, principally be-cause of the "layoffs." of September 7 and the concomitantgreater demands made on the remaining employees. Thus,on Friday, September 15. a few carpenters and other craftemployees4announced that they were quitting. However,West persuaded them to remain on. However, on Monday.,September 18. the next workday, all except three of thecontractors were summarily "laid off." The three carpentersremaining were then joined by a fourth, whom Wierbachhad brought with him from Florida.On September 20 the Board issued an order reversing theRegional Director's order and directing an election. Theelection was held on October 17. However, because therewere nine challenged ballots, no tally of ballots or certifica-tion has ever been issued. The voters challenged apparentlywere "laid off" carpenters, so the decision in the presentcomplaint proceeding may be determinative of the repre-sentation proceeding.Early in October Respondent began hiring carpenters.placing newspaper advertisements in October and Novem-ber and again shortly before the present hearing on March26. 1979. At the time of the hearing Respondent had about20 to 25 carpenters, 4 of whom had previously been laid offiland later applied for rehire. Two other laid-off carpentersmade abortive attempts to be rehired. Respondent did notseek out laid-off employees.On October 2 the Union filed its original charge allegingthat Respondent violated Section 8(a)(3) and (I) on Sep-tember 18 by terminating 15 named employees because oftheir union activities. An amended charge, filed on Novem-ber 20, made some changes in the list of alleged discrimi-natees, concluding that 13 employees had been unlawfully"terminated" on September 7 and 18. 'Ihe second amendedcharge, filed on November 28. listed the same 13 employeesas having been "laid off" (rather than terminated), andadded a generalized allegation of Section 8(a)( I) violationssince May 15, The complaint, dated November 28, containsallegations of two threats in violations of Section 8(a)( I)and violation of Section 8(a)(3) by "failing and refusing torecall" the 13 employees named in the amended charges.The complaint does not allege that the layoffs of September7 and 18 were violative of the Act, and at the hearing theGeneral Counsel expressly disavowed any such contentionB. 4 llcgcd (a)( I) 'io iltionsI. The evidenceThe complaint alleges that during late June and/or July.D)river threatened that the job would be closed down if theemployees chose to be represented by the Union and thatRespondent was "considering firing all carpenters and get-I he record is eitrel> clear as io the prcic e number lo carpenters at thattime.Apparently the whole crey working with (arpener Foreman Auhrey W.H:anon620 Pt RIII 1('1 IN)t SI RII.S. INC.ting a new crew because I the emplo) ees selected the l nionto represent them."The evidence establishes thatl [)river, generally known tohe a longtime member of the nion. \vas friendl's with andwell liked by the carpenters on the job. or example, em-ployee Paul Key, Ir., himself a union member for manisyears, testified that on the Puritech job he consideredDriver to be both "a member of management" and a fellos,;employee and union member. Similarly, William (C. Sprin-kle. who was in charge of' one crew working under l)rivertestified that Driver "was more or less of mediator betweenIthe employees] and the superintendent of [the emplo'ees']grievances ... lie was more or less a carrier of what Wasgoing on between the men and the superintendent." FIm-ployee Robert Goldston referred to )river as '"rielldlNand "a nice man."The evidence is undisputed that D)river frequently dis-cussed the Union with the carpenters, most often at lunchin the carpenters' shack. Driver did not attempt to influencethe men either for or against the Union, consistently sayingthat it was up to each man freely to make his own decision.The evidence further establishes that McClane refrainedfrom seeking directly to influence the employees' conduct.However, Driver's testimony belies any claim of aclual neu-trality or lack of concern on McClane's part. At the outsetit should be noted that Respondent called L)river as a wit-ness. In its brief. Respondent urges that [)river's testimonbe fully credited' While I do not entirely share Respon-dent's unqualifiedly favorable opinion of l)river's credibil-ity," his testimony is largely uncontradicted and is generallycredited. In appraising the evidence it is also important tonote that Respondent did not call Mc(lane, the allegedsource of the threats made by Driver.Employee Key testified to two conversations in whichDriver in effect made threats. The first occurred late in Juneor early in July, shortly after the first union organizalionalmeeting. According to Key. at that time Driver said thatMcC'lane "had considered firing the whole crew because ofthe attempted union organization." In the second conversa-tion. late in August. [)river said that Mc('lane "was angryand that if he ever found out who signed the petition theentire crew would he fired."' The "petition" referred to wasdated August 23. It was signed by all the carpenters andsought, successfully, to have the Board reverse the RegionalDirector's dismissal of the representation petition.Similarly, Sprinkle testified that at one point Driver"brought back to us that the superintendent of Puritech[McClanel ...was very upset about what was going onabout the union. That if he found out who was signingcards, that they would be terminated." On redirect exami-nation. Sprinkle placed this conversation at the end of Au-The brief states: Respondent submits that he Administrative t.awJudge should credit the testimony of Pat Driver concerning the statementsmade Dnver's overall testimony during the hearing was forthright and tothe point His testimony is consistent and revealing."' For example, Driver al first denied that he had told employees "that itthe Union came n .the employer might close the job down" Howeser.having been shown his pretrial affidavit, after some equivocaitin he con-ceded that "at least" twice he told emplosiees that their nionimllion "maycause a job shutdownAt another point, Key indicated that the threat was to discourage onlythose employees who signed the petition Since all the carpenters signed thepetition. the slight variation in Key's testimony is iof no significancegust. I tius l)rivrer was probahls refeirring. not to the sign-ing of' atilhtri;atlion cards. but rather to signing the petitionto the Board, dated August 23.1mploee" Auhbre W. Banton testified that I)river had"said t as a good thing that we didn't sign that paper. BillMlc('lante said to him that ift he knew who signed the paperhe would fire him whether he was a union man or not."Nevertheless, Banton. like the other carpenters, signed thepetition to the Board.llonias J. Robbins, Sr., testified that the petition hadbeen placed in open ves in his work area because he wascetntratils located. lie further credibly testified that Westexamined the petition and copied the names of employeeswho had signed."'In large part D)river corroborated and substantiated theemployee testimony. I)river indicated that, while Mc('lanehandled both union and nonunion jobs, if a job started outas nonunion, he would not permit it to convert to a unionproject. According to Driver McClane had told Driver"that Puritech would not go union, under no conditions."Driver "was under the impression that they were not goingunion" because McClane told him so. [)river also testifiedthat he told the employees that "the union probablywouldn't come in on that job because [he] knew field men of'Puritech Industries." He also acknowledged that "at least"twice he informed the carpenters that the advent of theUnion as the carpenters' representative "might result in thejob being closed down." He based this opinion onMc('lane's previous statement that under no conditionswould Puritech "go union."Driver also specifically testified that when Mc('lanelearned, in August. that the carpenters were contemplatinggoing on strike. he told D)ri er that "any man who did notshow up he was as good as fired. "ll That they would bereplaced." I)river testified that he was "pretty sure" that hepassed this message on to the employees. His testimonycontinued. in part:Q. Did you use the word "replace" or did you usethe sord "fired?"'A. Probably both because I told them ift' they didn'tshow up. they were automatically fired; that theywould be replaced.2. Discussion and conclusionThe evidence, including [)river's testimony as a witnessfor Respondent. leaves no doubt that Driver did informcarpenter employees that their choosing to be representedby the Union might result in closure of the job and that anyemployee going on strike would be automatically fired. It istrue that the evidence does not clearly show that suchthreats were made in June and/or July. as alleged in thecomplaint. However, it is clear that the threats were madeI Banton testified that he "was supposed to be a loreman" but was paid asa "pusher"9 Since West did not estify Robbins' testimon) was ncintradlcted,0 Respondent's brief states that "river Instigated the petilon." Respon-denl cites testimons ,t Robbins that "D)river said tr were getting up apetition." (Emphasis supplied Robbins' subsequent tesuimon, establishesthat [)rlier did not help in preparing the peition and that he merels slid "tsup to, the ind, idual If' they wanted toi sign it"'l Apparently the carpenters had actal ils sited t strike. but then called IIoff621 I)t:('ISIONS OF NATIONAL LABOR RELATIONS BOARI)during the summer of 1978 during the Union's campaign tobecome the carpenters' bargaining representative. The mat-ters were fully litigated, and much of the probative evidencewas provided by Driver, Respondent's witness. Thus, anyerror or lack of precision concerning the dates is insignifi-cant and nonprejudicial to Respondent.Respondent also contends that the evidence fails to es-tablish that Driver's threats were precisely the same asthose alleged in the complaint. For example, one of the twoSection 8(a)( 1 ) allegations accuses Respondent of threaten-ing that it was "considering firing all carpenters, and gettinga new crew, because they selected the union to representthem." Respondent contends that "the alleged statementwould not have been made ... because the Respondent'scarpenters have never selected the charging party union inthis case." Whatever the semantics involved, Respondentcould have made the threat if it believed the employees hadchosen union representation even if its belief was erroneous.Such belief on Respondent's part would have been well jus-tified. Since all the carpenters signed the August 23 petitionto the Board, and West had taken down the names of thesigners, it would be reasonable for Respondent to concludethat at least a majority probably favored the Union. Addi-tionally, the carpenters discussed the Union freely andopenly in D)river's presence. [)river thus undoubtedly knewthe employees' sentiments, and his knowledge as a supervi-sor is attributed to Respondent. In any event, the complaintwas certainly sufficient to inform Respondent of the generalnature of the violations charged. Any variations betweenthe complaint and the evidence are insubstantial and do notwarrant ignoring violations that have been proved."Respondent contends that Driver's statement that anycarpenter who went on strike would be automatically dis-charged was nonviolative because it "accurately expressedthe state of the law as it effects [sic] the replacement ofeconomic strikers from the position of a layman." Respon-dent says that Driver consistently testified that he used theword "replaced" in speaking to the employees. However, hetestified that he also used the word "fired," and he quotedMcClane to the same effect.Contrary to Respondent's argument, the concepts of"discharge" and "replacement" are not interchangeable.even "in Tidewater, Virginia. .... i]n an industry whichrelies on the day-hire concept, and where there are no recallrights." Notwithstanding the absence of a recall practice,under the Act, as implemented by The Laidlaw Corporation171 NLRB 1366 (1968), and numerous subsequent deci-sions, economic strikers have the right to immediate rein-statement upon request at any time until they are actuallypermanently replaced." Since Respondent maintains itkeeps no lists of former employees or potential new employ-ees, it would appear improbable, if not impossible, for it toreplace strikers "immediately." The Board, with court ap-proval, has consistently held that, while an employer maynotify employees that they are subject to being permanentlyreplaced if they go on strike, he may not lawfully' say thatthey will be discharged or terminated if they go on strike." Since the only (aX 1) violations alleged are threats, no consideration ishere given to whether West engaged in unlawful surveillance in copying thenames of the carpenters who signed the petition.13 And limited reinstatement rights even after having been permanentlyreplaced.Buddies Supermarke.ts, In.. 192 NL.RB 1004. 1011 (1971).enfd. 461 F.2d 847 (5th (ir. 1972): cf. Mlaxville Stone (om-panv, 166 NL.RB 888, 890 (1967).Respondent's major argument appears to be that Driver'sstatements were not actually coercive. This contention isbased on the facts that Driver was very friendly with thecarpenters and his statements were made under casual andfriendly circumstances: that neither Driver nor McClaneexpressed disapproval of unionization, but, on the contrary,told the employees that each of them should make his deci-sion freely. Additionally, union business agent KennethLancaster quoted McClane as having said he had no objec-tion to unionization of the carpenters.Respondent's argument is without merit. That McClanepaid lip service to the employees' statutorily protected rightto free choice does not negate an intention to preventunionization by any means, fair or foul. If this were hisintention, he could do nothing more effective than revealhis intention to Driver, who was known to be friendly withand trusted by the employees. It would be reasonable forMcClane to believe that Driver, out of friendship to thecarpenters, would warn them of the potential cost of choos-ing union representation. McClane thus could achieve hispurpose without himself committing any unfair labor prac-tices. Since McClane did not testify, it cannot be said thathe consciously engaged in such duplicity. But it is clear thatDriver was in an advantageous position to do Respondent'sdirty work.That Driver was known as a veteran union member andwas friendly with the men under him made his statementsall the more coercive, since the carpenters could be ex-pected to take very seriously any warnings given by [)river.The Board and the courts have repeatedly recognizedthat amicability between employees and their supervisormay exacerbate rather than ameliorate the coercive ten-dency of conduct by the supervisor. See e.g., .L.R.B. v.Big Three Industrial (Gas & Equipment Co.. 579 .2d 304,311 (5th Cir. 1978), where the court, distinguishing federal-Mogul Corp. v. N.L. R.B.. 566 F.2d 1245 (5th Cir. 1978), onwhich Respondent here relies, said:[S]ocial relationships in themselves are not a sufficientbasis to lift acts of illegal interference from the scope ofthe Company's responsibility. Friends can unlawfullythreaten their friends. Indeed, warnings of Company re-taliation cast a flriendi' advice ron a filmiliar a.ssociatemight he more credible. hence, more offensive to Section8(a)(l), than generalized utterances ht, distant Companyofficials. To escape liability [Respondent] must estab-lish that the specific contexts of union-chilling remarksnegated the Company's presumed authorization. [Em-phasis supplied.lAlthough there is no evidence that McClane affirmatively"authorized" Driver's statements to the carpenters, there isno evidence that Driver was ordered not to make suchstatements. According to Driver's credited testimony, hewas accurately quoting McClane.Respondent argues further that the fact that all the car-penters openly signed the August 23 petition negates the4 One employee. Thomas J Robbins, Sr., testified that McC<lane had said"that he himself was for the job going union " Such statement, if made, wasdirectly contrary to Mc(lane's statements to [)rier.622 I'PL RI'l(EC1 INDtI SIRI[S. IN('existence of any actual coercion. But the decisive factor isnot whether individual employees were, as a matter of fact,coerced, but rather whether the employer's conduct wassuch as to have a natural tendency to coerce. Responden'sconduct in the present case clearly met that test. See Irio-l.av, Inc. v. N.L.R.B.. 585 F.2d 62 (3d Cir. 1978):It is a violation of Section 8(a)(1) to interrogate em-ployees about their union sympathies when doing sosuggests to the employees that the employer may takeaction against them because of their pro-Union sympa-thies .... The test is whether the questioning tends tobe coercive, not whether the employee is actually co-erced.As recently said by the Circuit Court of Appeals for theFifth Circuit n V'.. L.R. .Acro Corporation, 581 F.2d 51 1.515 (5th Cir. 1978):While one can envision evidence more dramaticallyreflecting violations of the act than that before us, webear in mind words from an earlier decision of thiscourt: "Today the employer seldom engages in crude.flagrant derelictions. Nowadays it is usually a case ofmore subtlety, perhaps the more effective, and cer-tainly the more likely to escape legal condemnation."N.L.R.B. v. Neuhoff Bros. Packers. Inc.. 375 F.2d 372.374 (5th Cir. 1967).On all the evidence. I find and conclude that Respondentviolated Section 8(a)( ) of the Act by threatening employ-ees with possible shutdown of the project if they chose to berepresented by the Union and with immediate discharge ifthey went on strike.C. Alleged iolation of Section 8(a)(3)I. The evidenceAs previously stated, on September 7. pursuant to thedirection of West. president of Jax Concrete, some six car-penters were "laid off' without notice. Apparently some ofthe laid-off employees returned to the site and asked for"pink slips." At least one. Robbins Sr.. received a pink slipstating that he had been laid off for lack of work. There-after, however, Respondent refused to give any pink slips.Also, as stated above, on September 15 West dissuadedsome carpenters from quitting, but on the next working dayWierbach. the new concrete superintendent, installed byJax, summarily laid off all but three of the remaining car-penters. Driver decided to quit because of the layoffs. butRespondent saved him that trouble by laying him off alongwith the rest.Anspacher testified that Jax was called in because of seri-ous deficiencies in scheduling and material shortages. liesaid that Respondent "went through a lay-off to regroup,get the materials in hand that were required, the built-initems and then start a gradual remobilization of the site, tothe point where we are today."Driver testified that on September 7. when the first "lab-offs" were made, West said that if the employees being laid-off were needed later, they would be called back. flowerer,Wierbach made no such statement in connection with thesecond layoff on September 18.Anspacher. the prime contractor's representative on ithejob, indicated that he and West considered the "layoffs" tobe purelb temporary, pending getting the Job straightenedout and able to work in accordance with a sound schedule.In this connection, Anspacher testified as fllows:,lt lit K iN: When ou laid all these people offdid sou tell them that it was temporary while sou wereregrouping and that kind of stuff or what did ou tellthem'?Tit WiNiess: I can't answer that. I don't know.Jttl)(;l KI.IIN: You never explainedfiill x\iil:ss: I didn't personally say it to the peo-ple.Jtl)(;i Kl.iis: You didn't tell the superintendents,or whoever was going to give the men the bad tidingsyou didn't tell them to explain [thatl this was tempo-rary while ou regrouped''ttil WIINESS: I did have those conversations withRichard West. I can only assume what he passed on.Although there was some conflict of opinion as to howlong carpenters would he needed on the job, there was nev-er any question that the job was far from completed inSeptember 1978 and that some carpenters would be neededfor possibly 2 or 3 ears. At the time of the trial in March1979. about 20 to 26 carpenters were working on the job.Respondent recruited carpenters in October and Novem-ber by newspaper advertisements. In addition, it appearsthat some may have been hired when they simply appearedseeking employment. In recruiting carpenters. Respondentmade no attempt to get in touch with any of those previ-ously laid off. However four laid-off carpenters were re-hired when they applied.'There was some conflict in the evidence as to how indi-vidual carpenters were selected. For example. Wierhachtestified that he required a minimum of 4 ears' experience.However, Maud Crosby, the secretary, who initially spoketo applicants, testified that she asked if the applicant had"at least three or four years experience." No check wasmade with the applicants' past employers. Crosby testifiedthat since September 18. when she started to work r Re-spondent. at least 30 carpenters had been hired and fired,two-thirds of them for incompetence.Employee Robert Goldston testified that he went to thejobsite seeking work. Since there was nobod> in Respon-dent's office, he spoke with an engineer employed bh an-other subcontractor. The engineer did not know if Respon-dent was then hiring and suggested that (Goldston returnlater. ioldston did not return, presumabl) because he wasotherwise employed when Respondent advertised.Thomas Robbins Sr.. visited the site on September 22.He did not speak with Wierbach because he "couldn't getpast the front door in the office." lie spoke to l.arr EHl-dridge. who served basically as Wierbach's assistant. Il-dridge said that Respondent was not hiring carpenters atJ I Wrhilnes. N W'. Farley. and ( Samls s named n the complaint. alongwith N1el11ie \ alur a.k aI Merrill oli a), named n the original charge hutnoir thereafter623 DE'[ISIONS OF NATIONAL. IABOR RELATIONS BOARI)that time. However. Robbins testified that he observed em-ployees performing carpentry work.Other employees testified, in effect, that they did not ap-ply for reemployment by Respondent because they believedthey had been fired in September. For example, when askedif he had returned to seek work with Respondent, Terr B.Tucker replied as follows:A. No, sir, I didn't. I figured I had been fired. That'sthe way it was put.Q. Who told you that you had been fired?A. Well, if you get laid off and there is plenty ofwork there; I mean, you know, you have work allaround you and you don't have too many men on thejob to do it, and they lay you off, then you've beenfired.Similarly, Sprinkle testified that he did not seek reemploy-ment because:Once you're terminated you don't go back and askfor your job back when you've been fired. You don'tgo back and ask the man to change his mind.And Banton testified that when a "man lays you off andgets his pink slip, he's finished with you. ... If you're firedthen he's through with you."Anspacher testified that there is no policy or generalpractice in the construction industry to recall employeeswho have been laid off. In this connection he testified:... I have never had that practice in construction forthirty years. It's not uncommon that you have certainkey individuals that you may selectively lay off be-cause of material shortages, or something like that.You may, and it is the exception not the rule, you maykeep their name and address and call them when thereis work involved, but as far as a set policy, no.Wiebach testified that layoffs are common in the construc-tion industry, but he could not remember any occasion inhis 25 years in the field on which laid-off employees hadbeen later recalled.Employee Key testified that he had been employed on adozen or more construction jobs. He had been laid off fre-quently and had never been recalled to the job from whichhe had been laid off. As is stated in Respondent's brief, thetestimony concerning the absence of a recall refers only to"the open shop construction industry."Driver's testimony was more restricted. On direct exami-nation by Respondent's counsel he testified:Q. In your experience, Mr. Driver, is it typical inthe construction industry that someone who was laidoff would be recalled to that same contractor?A. Well, under these conditions, no.JuD);Ei K.ITIN: What do you mean by "under theseconditions?"THE WITNESS: Well, for the simple reason. Mr.West, he wanted-Well, what he wanted, actually, wasabout ten times the amount of work a man could get.In other words, the men were calling him the "Georgiaslave driver," and they didn't hardly know him....Driver proceeded to testify to the men's complaints abouttheir pay and West's having promised increases, which didnot materialize.Wiebach testified, in part:Q. Did you think of finding out which of the laid offcarpenters were good carpenters'? And could be re-called?A. I had no way of doing that.Q. Why not?A. How was I to find out except by hiring them allback and watch them all.Q. There was nobody around the job who knew?What about your prime contractor, wasn't he in [alposition to know who would have been good. or findout from the prior superintendent'A. I don't know ma'am. I guess I could have askedhim, but now, his opinion might be different frommine, though.Q.... Don't employers usually like to get back peo-ple who have worked for them before and have workedwell?A. If they work well, I suppose so.The evidence also establishes that on union jobs employersgenerally have, and exercise, the right to request specificemployees, by name, from the union's out-of-work lists.2. Discussions and conclusionsAs previously noted, the General Counsel does not con-tend that the layoffs on September 7 and 18 were violativeof the Act. It is undisputed that, as Anspacher and Wier-bach testified, the layoffs were made to enable Respondentto remedy material shortages and devise a rational andpracticable scheduling for continuation and completion ofthe job.The General C('ounsel does not take issue with Respon-dent's position, well supported in its brief, that nothing inthe Act imposes on employers an affirmative obligation torecall employees who have been laid off. And it is clearthat, as Respondent argues, it is not the Board's function topass on the wisdom of an employer's practice or policy con-cerning laid-off employees.The General Counsel's argument is purely factual. Hecontends that, when Respondent decided to lay off employ-ees for legitimate business reasons, the layoffs were in-tended to be purely temporary, only for the period neces-sary to straighten out a confused situation so the job couldproceed in an orderly and efficient manner. According tothe General Counsel, it was only the obvious danger ofunionization that led Respondent not to recall the laid-offemployees but, on the contrary to accept the "layoffs" aspermanent.There is an interesting irony in the parties' positions. Re-spondent has consistently maintained that the carpenterswere not "fired" or "terminated." but rather were "laid off."In a footnote to its brief. Respondent repeats this view. Inreferring to the testimony of employees who said they hadnot applied for reemployment because they believed they,had been fired, Respondent's brief says: "Respondent laidits carpenters off and has never maintained otherwise.Clearly,. it cannot be bound by the subjective iew of itsemployees, in light of undisputed evidence to the contrary."624tt P RI It'('Fl INI)lSIRIl S, IN('But at no time does Respondent undertake to define theterm "layoff" or to distinguish it from "termination." Ab-sent any contrar\ explanation, it would appear reasonableto conclude that a layofl" entails some continuing rights asan employee, in contrast to a discharge. which ends theenmployer-emplosee relationship and all the incidentsthereto.In any event, the evidence in the present record estah-lishes that. at least at the outset. Respondent anticipatedthat the carpenters then being "laid-olt" would be recalledas needed in the future. )river, whom Respondent consid-ers a forthright and credible witness, testified that w hel thefirst laofl' was made, on September 7. West specificall'stated that the employees would be recalled it' needed iI thefuture. Similarly, Anspacher testified that he and West dis-cussed the fact that the layoffs were purely temporary.Since West did not testify, it must he assumed that he con-curred in Anspacher's understanding that the layoffs seretemporary and that, in line with Driver's testimony, Weststated that the laid-off employees would he recalled whenneeded. In this connection it should he noted that it ,vasWierbach, rather than West, who announced the secondlayoff. Although Wierbach apparently did not specificallysay that the employees would be recalled. there is no evi-dence from which it can be inferred that West, Wierbach'ssuperior, had changed Respondent's iew between the twolayoffls.It is true that the evidence would warrant a finding thatRespondent had no general policy or practice to recall laid-off employees. However, as quoted above. Anspacher ac-knowledged that it is "not uncommon" to recall "certainkey' individuals" who are "selectively" laid off "because ofmaterial shortages or something like that." The layoffs in-volved in the present case were all due to material shortagesand similar problems.There is no evidence that Respondent had ever beforebeen in a situation requiring temporary shutdown of anoperation. Thus, even if the record establishes that Respon-dent had never previously recalled any laid off employees,such fact would not be decisive here.Accordingly. on all the evidence, I find that, the absenceof any general policy or practice notwithstanding, when thecarpenters were laid off, it was Respondent's intention torecall them when the material and scheduling problems hadbeen resolved and the concrete operation was resumed. Thecrucial question then becomes why Respondent failed tocarry out its original intention.Not having testified directly to any change of position.none of Respondent's representatives sought to explain it.Although there is evidence that some of the employees weredissatisfied with their wages and working conditions andfelt that the new management, under West, was makingexcessive demands, there is no evidence that Respondentfailed to recall them because of any deficiency in theirwork. On the contrary', on September 15 West actively dis-suaded some employees from quitting. And Respondentprotests that it rehired every laid-off employee who applied.Nor can it be argued that the laid-off carpenters here in-volved were not needed on the job. Hiring of carpentersbegan early in October, approximately 2 weeks after thesecond layoff, and at the time of the present trial Respon-dent had approximatel) 25 carpenters on the job. :urFther.as C'rosbh disclosed, it wsas difficult to find satistactorN car-penters some 30 having been hired and then fired afterresumption of the operation.While, as stated above. it is not the Board's function topass on the strictly business udigment of an employer. thewisdom of his conduct is one factor which might throwlight on the actual reason lor his conduct. Wierbach con-ceded that employers probahbl would like to reemplo?workers who have proved to be satisfactorN and, indeed, onunion jobs the employers generallS have the right to choosespecific employees on the aa;lilable list. without regard totheir positions on the list. In this case, when hiring of car-penters was resumed. apparentl\ Mc('lane was still avail-able to give an opinion on the desirabilit of indiiduallaid-off employees. And. as preCxousl noted. Respondenthad difficult in finding competent carpenters, having hiredand fired some 30 carpenters for incompetence or other de-ficiencies. Uinder these circumstances, it is diffticult to under-stand why Respondent did not seek out competent carpen-ters who had been "laid off" erv recently.It is important to note that Respondent did not hate anypolico against reemploying carpenters who had worked forit before: all the evidence establishes is that Respondenthad no set policy or practice to do so. At the time of thepresent layoffs. Respondent intended to recall the laid-offemployees. Respondent has failed to advance an', satisfac-tory reason for not having carried out its intention. Theabsence of any afirmative policy or practice barring recalldoes not constitute a reasonable explanation for Respon-dent's hiring of new, unknown employees rather than look-ing first to known employees who had recently been tempo-rarily laid off.Respondent contends that the General Counsel was re-quired to show either that a recall practice has been "sub-verted" or that the discriminatees applied for rehire andwere turned down while less qualified applicants werehired. But the crucial fact here is Respondent's failure tofollow its ad hoc intention recall the laid-off carpenters. Bythat conduct Respondent discriminated against the laid-offemployees in favor of new applicants in order to discourageunion membership.The only apparent reason for Respondent's changing itsmind is the union situation. It will be recalled that on April23 all the carpenters had signed a petition seeking reversalof the Regional Director's dismissal of the Union's repre-sentation petition. The Board granted that petition on Sep-tember 20. When Respondent started to hire carpenters ear-ly in October, an election was scheduled for October 17.Respondent had reason to fear that a majority of the laid-off carpenters, as well as the three who had been laid off.would vote bfor the Union. Undel these circumstances, ab-sent any other credible explanation, it is a reasonable infer-ence that Respondent failed to recall the laid-off carpenters.as it had originally intended, in order to avoid unionizationof the carpenters on this "open shop" job.One other matter requires comment. At trial I sustainedthe General Counsel's objection, on the ground of rele-vancy, to Respondent's attempt to elicit evidence concern-ing the organizational history of' the laborers employed by625 DI)l('ISIONS OF NATIONA. I.ABOR Rl.ATIONS BOARDRespondent on the job here involved. The fact that thelaborers may have been certified after a Board-conductedelection" would have no tendency. in itself, to establish thatRespondent did not labor to prevent unionization. Presum-ably it was on Respondent's motion that the Regional I)i-rector dismissed the ('arpenters' Union's representation pe-tition. It might well be that Respondent unsuccessfullymade similar attempts to avoid unionization of the laborers.Even if it were to be said that the history of the unioniza-tion of' the laborers employed by Respondent on the Nor-folk job might have some slight tendency to show the ab-sence of' antiunion animus, complete litigation of thelaborers' situation would be needed to establish the degreeof similarity to the carpenters' situation. Such extensive lili-gation of a collateral issue would have unduly extended thepresent hearing with very little, if; any, possible assistance indeciding the present case.In its brief Respondent says that: "T'he no recall policyapplies craft-wide. The laborers who were laid off contenm-poraneously with the charging party carpenters ..werenot recalled either." Respondent also states that laborerswho were not recalled "subsequently charged that their dis-charge and failure to recall was discriminatory. The Re-gional )irector dlismissed the charge." Assuming the truthof that statement it has no probative value in the presentcase. That the General Counsel may have refused to issue acomplaint concerning Respondent's failure to recall labor-ers, while he issued a complaint concerning the carpenters'situation, suggests that the cases are not identical. If noth-ing else, it appears that laborers' Union was certified,whereas the Regional I)irector initially dismissed the Car-penters' lnion's petition. Finally, it may be stated that iflitigation of the laborers' situation established facts identi-cal with those concerning the carpenters, it would onlyprove that Respondent committed unfair labor practices inconnection with the laborers. The Regional [)irector's dis-missal of a charge involving the laborers would not bind theAdministrative Law Judge or the Board if the laborers' casewere to be collaterally litigated in the present case.CoNIUSIONS oF LAWI. Respondent, Puritech Industries, Inc., is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. The Union, Carpenters' Local Union No. 331, U.B.C.United Brotherhood of Carpenters & Joiners of America,AFL-CIO-CLC, is a labor organization within the mean-ing of Section 2(5) of the Act.3. By threatening employees that the job on which theyare working might be closed down if the employees chose tobe represented by the aforesaid Union as their collective-bargaining agent and that employees would be automati-cally discharged for chosing such union representation, Re-spondent has interfered with, restrained, and coerced itsI' Respondent offered to prove "that an election was held. that the laborers do hold a certification. and that not one laborer has ever been terminatedbecause of that." According to Respondent's counsel, such fact would showthat a carpenter "would have no realistic fear that he would he laid off lorhaving signed an authorization card for the Carpenters' Union."ie Respondent and the Laborers' Union have not executed a contract.employees in the exercise of' the rights guaranteed in Sec-tion 7 of the Act, and thereby has committed unfair laborpractices in violation of Section 8(a)( I).4. Respondent has committed unfair labor practices inviolation of Section 8(a)(3) and (I) of the Act by failing torecall the employees hereafter named when it hired carpen-ters at the water treatment project in Nortolk. Virginia, inOctober 1978 and thereafter. The employees rehrred to areRobert King, Erwin Sellers. Jerry long. William Sprinkle.Terry Tucker, Thomas Robbins. Sr., Ihomias Robbins. Jr..A. W. Banton, Marion Bryan and Robert (Goldston.5. Respondent has not unlawfulls i iled to recall em-ployees J. Whitney, N. W. Farley, and (G. Saviss.TI ii Rt:Nii t)'Ha ing found that Respondent has committed unfair la-bor practices. I shall recommend that it be required to ceaseand desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act, as is customary.Since it has been found that Respondent inproperl\ failedto recall 10 carpenters it had laid off: it will be recommend-ed that Respondent be required to offer them reinstatementwith backpay, to be computed in accordance with the for-mula and method prescribed in I.: It. ' l'oo/sorl ( npltv,90 NLRB 289 (1950). with interest computed in accordancewith the formula and method prescribed in lorida Sicel('orporalion, 231 NLRB 651 (19771.J~The backpay liabilityshall run from the dates on which Respondent hired thefirst nine carpenters on or after October 2. 1978.Since the Board has recently abandoned its prior policyof issuing a broad cease-and-desist order for all violationsof Section 8(a)(3), it is necessary here to consider whetherRespondent's conduct warrants such action. HicknlmoFoods, Inc.. 242 NLRB 1357 (1979).The threats by Driver alone would not warrant a broadorder, particularly since both he and higher echelon man-agement consistently informed the employees of their rightto free choice. However. Driver's testimony establishes Res-pondent's resolve to prevent unionization of its carpenterson the Norfolk job at any cost. This testimony casts consid-erable light on Respondent's failure to recall laid-off car-penters, after having originally announced its intention torecall them. Ten carpenters lost their jobs as a result ofRespondent's change of heart. And they were replacedwhile the representation petition was pending and an elec-tion had been directed.Balancing all the considerations, it is my opinion thatRespondent's conduct toward the carpenters was suffi-ciently serious and extensive to establish a proclivity to vio-lative the Act and thus calls for issuance of a broad cease-and-desist order. I shall so recommend.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:1" See, generally, Iis Plumbing & Heating Co., 138 NRB 716 (1962).626 PIR 1(11' I I )S RI S. INC('OR I).R'The Respondent. Puritech Industries, Inc.. Norfolk. Vir-ginia. its officers. agents. successors. and assigns, shall:A. ('ease and desist from:I. Threatening employees with possible discontinuanceof its operations at the water treatlment plant in Norfolk.Virginia. and loss of jobs it thev choose to he represented h('arpenters' ocal Union No. 331 .lB.C.. t :nited Brother-hood of Carpenters & Jiners of America, AI. ('I10 CI(' .or an, other labor organization.2. Threatening employees with discharge if thes shouldgo on strike.3. ailing and refusing to recall temporaril laid-off em-ployees for the purpose of discourain g membership in andsupport of the aboxe-named nion or an' other labor or-ganization.4. In an) other manner interfering itih. restraining, orcoercing employees in the exercise of the righis guaranteedthem in Section 7 of' the Act.B. Take the following affirmallise action necessars to ef-fectuate the policies of the Att:I. Offer to Robert King. Errin Sellers, Jerry I.ong. Wil-liam Sprinkle. Terry Tucker.' T'homas Robbins. Sr., ThomasRobbins. Jr.. A. W. Banton. Mlarion Br;an. and RobertIS In the een n exceptilon are iled as pro itded h Sec 102 41 t iheRules and Regulations o the National La.bor Relahtion Board. the tindllig.conclusions. and recommended Order herein hall. as pro, ded n Sec 1112 48or he Rules and Regulations. be adopted bs the Bard and becomne itfindings, conclusions, andi Order. and all lhje llns l therelt hall be deemedwaived for ll purposes(ioldston full and unconditional reinstatement to their for-mer jobs or. if' those jobs no longer exist, to substantiallyequivalent jobs. without prejudice to their seniority andother rights and priileges,. and make them whole for anNloss of earnings. in the manner set forth in the sectionherein entitled "''The Remedl."2. resere and make a ailahle to the Board or an of itsagents. upon request, all records necessar t analyze theailountt otf hackpay dtlue Ralph Simllon under the termshercotl.3. IPot at its office and place of business in the Bronx,New York. copies of the attached notice marked "Appen-dlix."'2Copies of' said notice, t trms pl'ot.idecd ( the Re-gional I)irector fr Region after hbeing dull signed hbRespondennl's authorized representative. shall be posted hbRespondent imIedl;Iltel ulipon receipt thlereofl anti hemainia1nled bh it for (60() consecutxe das thereafter, in con-slpicuous plIacs. inclulling ;all places where notices to e-plosees are custoniarily posted. Reasonable steps shall hetaken h Respondent to insure that said notices are notaltered. defaced. or covered h\ ann other material.4. Notif' the Regional I)irector or Region 5,. in writing.v ithin 2() days from the date tof this Order. what steps Re-spondent has taken to complN herewith.II I I RIIII:R (RI) RI I) that the complaint be dismissedinsoflar as it alleges unfair labor practices other than thosespecifically found herein.i, I1 the eent that Ihis Order enforced bh a Judgment of a UnitedStates ('Court of Appe.ls. he wwords in the notice reading "Po'led by Order Ithe Nai onai l.abor Relatlln, Board" hall read "Posted ursuanl to a. Judg-ttent of the t Illled Sta;lc ( urlll of Appeal, :n forcing ain Order 1,f the Na-1ional I.abor Relationl, Board"627